PER CURIAM.
Defendant was found guilty by a district court jury of uttering a forged prescription, Minn.St. 152.09, subd. 2(1), and 152.15, subd. *8093, and was sentenced by the trial court' to a maximum 4-year prison term, with execution stayed and defendant placed on probation, the first year of probation to be served in the workhouse. On this appeal from judgment of conviction, defendant contends that there was, as a matter of law, insufficient evidence to support the guilty verdict. We affirm.
The evidence indicated that the prescription defendant tried to get filled was forged and that the name and address of the patient written on the prescription were also false. Defendant testified that he was filling the prescription for a friend and did not know it was false. However, the friend, whose testimony the jury could credit, testified that defendant knew the prescription was forged. Further, there was other evidence from which the jury could infer knowledge. In summary, defendant’s contention that there was, as a matter of law, insufficient evidence of his guilt has no merit.
Affirmed.